DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.

Response to Amendment
The amendment filed on 2 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2014/0176862 A1) in view of Yoshitoshi (US 2002/0071067 A1) and Iwamoto et al. (US 5,046,826).
With respect to claim 1:	Uehara teaches “a head-up display apparatus (1) projecting image light onto a windshield of a vehicle (W) or a combiner provided before the windshield to provide an image (PG) to a driver (DR) by a virtual image obtained from reflected light of the image light (see Fig. 1), the head-up display apparatus comprising: an image display apparatus (2+3) generating the image light to be projected (see Fig. 1); and an image projector (4) reflecting the image light from the image display apparatus to project it onto the windshield or the combiner (see Fig. 1), wherein the image display apparatus includes a solid light source (2) and a display apparatus (3)”.
Uehara does not specifically teach “a lighting optical system disposed between the solid light source and the display apparatus the lighting optical system having a reflection portion that reflects light from the solidPage 2 of 10Serial No. 17/120,861Amendment filed August 2, 2022Responsive to Office Action mailed April 6, 2022 light source in a direction of the display apparatus and a light emission portion that emits the light reflected by the reflection portion to the display apparatus”.
However, Yoshitoshi teaches “a lighting optical system (13+14+15) disposed between the solid light source (17) and the display apparatus (11) the lighting optical system having a reflection portion (152) that reflects light from the solidPage 2 of 10Serial No. 17/120,861Amendment filed August 2, 2022Responsive to Office Action mailed April 6, 2022 light source in a direction of the display apparatus (see Fig. 3) and a light emission portion (13+14) that emits the light reflected by the reflection portion to the display apparatus (see Fig. 3)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the head-up display of Uehara to use the lighting optical system of Yoshitoshi in order to provide uniform illuminance to the display apparatus (Yoshitoshi paragraphs 30, 37).
Uehara in view of Yoshitoshi does not specifically teach “the lighting optical system is composed of a plurality of lighting optical systems”.
However, Iwamoto teaches “the lighting optical system (102-1, 102-2) is composed of a plurality of lighting optical systems (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the head-up display of Uehara by using a plurality of optical systems as taught by Iwamoto in order to provide a larger display area (Iwamoto column 7 lines 9-23, column 10 lines 1-9).
With respect to claim 2:	Uehara does not specifically teach “wherein faces of the plurality of lighting optical systems which opposes the display apparatus, are arranged so as to become the same surface”.
However, Iwamoto teaches “wherein faces (top faces) of the plurality of lighting optical systems which opposes the display apparatus (106), are arranged so as to become the same surface (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the head-up display of Uehara by arranging the plurality of optical systems such that they form a same top surface as taught by Iwamoto in order to provide support for subsequent light scattering and LCD layers formed thereon (column 5 lines 3-37).
With respect to claim 4:	Uehara teaches “wherein the solid light source is configured by one or more light emitters (paragraph 36)”.
Uehara does not specifically teach “when the solid light source is composed of two solid light sources, the solid light sources are arranged in the same surface so as to oppose each other”.
However, Iwamoto teaches when the light source (101-1) is composed of two light sources (see Fig. 1), the light sources are arranged in the same surface (inside surface of 107) so as to oppose each other (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the head-up display of Uehara by arranging the plurality of optical systems such that the solid light sources face each other as taught by Iwamoto so that they can share a centrally located reflection portion (Iwamoto 103-3; see Fig. 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Yoshitoshi and Iwamoto as applied to claim 1 above, and further in view of Tazawa et al. (US 2004/0264188 A1).
With respect to claim 5:	Uehara in view of Yoshitoshi and Iwamoto teaches “The head-up display apparatus according to claim 1 (see above)”.
Uehara in view of Yoshitoshi and Iwamoto does not specifically teach “further comprising a collimating optical system converting, into substantially parallel light, light emitted from the solid light source, wherein the collimating optical system has a collimator disposed on a light- emission surface side of the solid light source and composed of a translucent member, an outer periphery of the collimator being formed by a paraboloid, and a lens surface being formed at a center portion of the collimator”.
However, Tazawa teaches a collimating optical system (101+102) converting, into substantially parallel light (see Fig. 7), light emitted from the solid light source (102), wherein the collimating optical system has a collimator (101) disposed on a light- emission surface side of the solid light source (see Fig. 7) and composed of a translucent member (paragraph 12), an outer periphery of the collimator (103) being formed by a paraboloid (paragraph 5), and a lens surface being formed at a center portion of the collimator (see Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the head-up display of Uehara by using a collimator with Tazawa’s structure in order to efficiently emit light rays from the light source forward as substantially a parallel ray by capturing the greater part of these light rays in the lens and reflecting most of the captured light rays on the parabolic side face 103 of the lens body (Tazawa paragraph 5).
With respect to claim 6:	Uehara does not specifically teach “wherein a plurality of solid light sources composed of the solid light source and a plurality of collimators composed of the collimator are arranged laterally and arranged longitudinally, and their arrangement method is an alignment arrangement”.
However, Tazawa teaches “wherein a plurality of solid light sources (2a, 2b) composed of the solid light source (see Fig. 11) and a plurality of collimators (3a, 3b) composed of the collimator (see Fig. 11) are arranged laterally (see Fig. 11) and arranged longitudinally (the collimators are arranged longitudinally to their respective light source; see Fig. 11), and their arrangement method is an alignment arrangement (see Fig. 11)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the head-up display of Uehara by using a collimator with Tazawa’s structure in order to efficiently emit light rays from the light source forward as substantially a parallel ray by capturing the greater part of these light rays in the lens and reflecting most of the captured light rays on the parabolic side face 103 of the lens body (Tazawa paragraph 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Yoshitoshi, Iwamoto, and Tazawa as applied to claims 1, 5 above, and further in view of Yagi (US 2016/0139408 A1).

With respect to claim 7:	Uehara in view of Yoshitoshi, Iwamoto, and Tazawa teaches “The head-up display apparatus according to claim 5 (see above)”.
Uehara does not specifically teach “further comprising a scattering body provided between the collimating optical system and the lighting optical system, wherein a connection surfaces of the light emission portion in the lighting optical system is inclined with respect to the incident light by such an angle as to be shaded within a range of a half-value angle of the scattering body”.
However, Yagi teaches “further comprising a scattering body (25) provided between the collimating optical system and the lighting optical system (see Fig. 5), wherein a connection surfaces of the light emission portion (26) in the lighting optical system is inclined with respect to the incident light by such an angle as to be shaded within a range of a half-value angle of the scattering body (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the head-up display of Uehara by using the scattering body and angled light emission portion taught by Yagi in order to expand the emitted light to the size of the image display apparatus (Yagi paragraph 43).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Yoshitoshi and Iwamoto as applied to claim 1 above, and further in view of Okumura et al. (US 2011/0051029 A1).
With respect to claim 8:	Uehara in view of Yoshitoshi and Iwamoto teaches “the head-up display apparatus according to claim 1 (see above)”.
Uehara does not specifically teach “wherein the head-up display apparatus has a structure of polarizing the light between the collimating optical system and the reflection portion”.
However, Okumura teaches “wherein the head-up display apparatus (500) has a structure of polarizing the light (14) between the collimating optical system (150) and the reflection portion (501)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the head-up display of Uehara by placing a polarization plate of the LCD display on an incident portion of the device due to the art recognized suitability of such a location for providing polarized light to the liquid crystal cells of the LCD (Okumura paragraphs 96, 101).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875